Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Withdrawal of Final Office Action
The final Office action, mailed 10/15/2021, is hereby withdrawn and prosecution is reopened; this non-final action is being mailed out to address the newly applied anticipation rejection, set forth below, in addition to the maintained obviousness basis.  The PTO-892, Search Notes, Interview Agenda and prior art references mailed 10/15/2021 are still relied on as mailed.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/9/2021 has been entered.

Election/Restrictions
Applicant's election with traverse of Group I, claims 1, 3-5 in the reply filed on 11/5/2020 remains acknowledged.  
Applicant's election with traverse of: 
(i) rifapentine,

(iii) Alzheimer’s disease,
in the reply filed on 11/5/2020 remains acknowledged.  

Response to Arguments
Applicants' arguments, filed 7/9/2021, have been fully considered but they are not deemed to be persuasive.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




Claim(s) 1, 3-4, 11-12 is/are rejected under 35 U.S.C. 102(a)(1) & (a)(2) as being anticipated by Michaelis et al. (US 2005/0143409 A1; cited in a prior Office action).
Michaelis teaches a method of treating disease in a mammal, said method comprising administering to said mammal a rifamycin-class antibiotic in ascending doses (claim 1); wherein said ascending doses comprise administration of, (in one of three embodiments) rifapentine at a dose of less than 300 mg per week for 1-2 weeks, followed by greater than 300 mg per week thereafter (claim 20) (these doses, when administered to a typical 60 kg individual correspond to doses just below and just above 5 mg/kg, clearly within the scope of dependent claim 11’s range, satisfying the pharmaceutically effective amount of rifapentine.  See also Examples 8 and 9, where Rifmapin was used at 150 mg, followed by 300 or 600 mg after week 1  (amounts in terms of daily doses are also taught; amounts of 50 mg/day to 122 mg/day are also in the examples; calculated mg/kg doses, based on a typical 60 mg subject, give 0.83-2.03 mg/kg also fall within the scope of claim 11).  Regarding diseases disclosed, [0102] teaches the ascending dose regimens described herein can be used to treat or prevent bacterial infections as well as diseases associated with bacterial infections.  [0105] teaches diseases associated with bacterial infections include, inter alia, Applicant elected Alzheimer’s disease (also named as a treatable disorder in [0110]).
For the embodiment of the claims/disclosure, where a subject with Alzheimer’s disease associated with bacterial infections, is treated by rifapentin, this embodiment anticipates claims 1, 4, 11.

It is noted that In re Best (195 USPQ 430) and In re Fitzgerald (205 USPQ 594) discuss the support of rejections wherein the prior art discloses subject matter which there is reason to believe inherently includes functions that are newly cited or is identical to a product instantly claimed.  In such a situation the burden is shifted to the applicants to "prove that subject matter shown to be in the prior art does not possess characteristic relied on" (205 USPQ 594, second column, first full paragraph).
Regarding the additional adjuvants required by claim 12, regarding administration and formulation, among embodiments taught, the pharmaceutical comprising a rifamycin-class antibiotic also contains a pharmaceutically acceptable diluent, carrier, or excipient [0112]-[0113], anticipating claim 12.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
Claim 1, 3-4, 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iizuka et al. (“Preventive Effect of Rifampicin on Alzheimer Disease Needs at Least 450 mg Daily for 1 Year: An FDG-PET Follow-Up Study”; 2017 June; Dement. Geriatr. Cogn. Disord. Extra; 7:204–214; DOI: 10.1159/000477343; cited in a prior Office action), in view of Maher et al. (“Cell-Based High-Throughput Screening Identifies Rifapentine as an Inhibitor of Amyloid and Biofilm Formation in Escherichia coli”; 2015; ACS Infect. Dis.; 1; 460−468; DOI: 10.1021/acsinfecdis.5b00055; cited in a prior Office action); and Michaelis et al. (US 2005/0143409 A1; cited in a prior Office action).
Iizuka teaches rifampicin was reported to inhibit amyloid-β oligomerization and tau hyper-phosphorylation in mouse models and could serve as a promising available medicine for the prevention of Alzheimer disease (AD).  To examine whether rifampicin has such preventive effects in humans, we retrospectively reviewed 18F-FDG-PET findings of elderly patients with mycobacterium infection treated with rifampicin.  Methods: Forty nondemented elderly patients treated with rifampicin for mycobacterium infections who showed AD-type hypometabolism were enrolled. The hypometabolic patterns were evaluated with stereotaxic statistical analysis and region of interest analysis. Results: Before treatment, AD-type hypometabolism was observed in 12 patients. The FDG uptake in the posterior cingulate cortex (PCC) was improved or stabilized in 6 patients after 12-month therapy (450 mg/day), whereas another 6 patients with 6-month therapy showed a decreased FDG uptake in the PCC. In patients 
450 mg dosing of rifampicin was administered to elderly patients, including 12 patients that showed AD-type hypometabolism before therapy (Group A, 205, 5th paragraph) and 28 patients that had no AD-type hypometabolic characteristics, but developed AD-type hypometabolism after therapy (Group B, 205, 5th paragraph, Figure 1). In Group A, 6 patients received 12-month treatment and 6 patients received 6-month treatment (Table 1).  Improvements or stabilization of FDG uptake was established for some patients receiving 12-month therapy, relative to 6 month therapy (see Figures 3-4).  Among patients in Group A, both MMSE and SUVR in the PCC were decreased in 6 patients who received 450 mg/day of rifampicin for 6 months. Repeated measures ANCOVA revealed a significant difference in metabolic changes between therapy for 6 and 12 months (p < 0.05; Table 2; Fig. 4). The interval between 2 FDG-PET acquisitions was used as a covariate (207, last paragraph). 
In Group B, Patients treated with 450 mg/day of rifampicin in Group B were then divided into groups according to whether they had 6 or ≥12 months of rifampicin therapy. The SUVR in the PCC of each patient is plotted in Figure 5. The metabolic decline was milder among patients treated with rifampicin for ≥12 months than in those 
Iizuka, a retrospective study on elderly patients with mycobacterium infection who were treated with rifampicin and were not demented when starting rifampicin therapy establishes administration of 12 months of rifampicin therapy might be effective during the pre-dementia stage.  The Examiner construes these patients as falling within the claimed patient population, “a subject in need of neurodegenerative brain disease treatment” (claim 1) wherein the neurodegenerative brain disease is  Applicant elected “Alzheimer’s disease” (claim 4).
Regarding claim 3, as evidenced by Sawmiller et al (US 2019/0185544 A1; cited in a prior Office action) Alzheimer's disease (AD) is characterized by the accumulation of amyloid-beta peptide (Abeta) plaques and neurofibrillary tangles (NFTs) in the brain. Abeta is produced via beta- and gamma-secretase-mediated proteolysis of amyloid precursor protein (APP), a type I transmembrane protein, which can then aggregate to form plaques. [0180].  Thus, a subject with Alzheimer’s disease (taught by Iizuka) is characteristically a patient with higher level or a higher risk of amyloid-beta aggregation, compared to normal individuals that do not have neurodegenerative brain disease.  Accordingly, treating a patient with Alzheimer’s disease reads on Applicant elected (1) of claim 3.
It is noted that In re Best (195 USPQ 430) and In re Fitzgerald (205 USPQ 594) discuss the support of rejections wherein the prior art discloses subject matter which there is reason to believe inherently includes functions that are newly cited or is identical to a product instantly claimed.  In such a situation the burden is shifted to the 
Iizuka teaches rifampicin (a.k.a., Rifadin).  According to the CAS compound record (accessed 3/3/2021) this compound is given by the structure: 

    PNG
    media_image1.png
    412
    824
    media_image1.png
    Greyscale

Rifampicin (a.k.a., Rifampin, Rifampicin, Rifadin)
Rifapentine, required by the claims, is given by the structure:

    PNG
    media_image2.png
    433
    887
    media_image2.png
    Greyscale

Rifapentine (a.k.a., Prifton)

Regarding the dose of claim 11, rifampicin optimal dose was found to be 450 mg.  Presuming a typical patient weight of 60 kg, this corresponds to 7.5 mg/kg, within the broad range of claim 11.
Iizuka does not teach rifapentine or pharmaceutically acceptable salts thereof.  While presumably present in the administered dosage form, Iizuka does not explicitly discuss formulation details, such as the adjuvants present, or the specific adjuvants of claim 12 (e.g., a carrier).  The skilled artisan would reasonably rely on FDA approved dosage forms.  
Maher teaches a cell-based high-throughput screening identified rifapentine as an inhibitor of amyloid and biofilm formation in Escherichia coli (title, abstract).  The first small-molecule inhibitors of curli biogenesis, termed curlicides, were reported in 2008 and were discovered using low-throughput agar and broth-based assays. These were ring-fused 2-pyridones identified among a set of compounds that were under study for their ability to prevent amyloid fiber formation of the β-amyloid protein associated with Alzheimer’s disease.  Maher documents that rifapentine has the same property as rifampicin, i.e., inhibition of amyloid, relevant to Applicant elected Alzheimer’s disease.
The skilled artisan would have found it obvious to substitute rifapentine in place of rifampicin, and to utilize rifapentine as a preventative treatment to the patient population identified by Iizuka, a group in need of treatment for Alzheimer’s disease.  
Regarding the closed construction, there is no teaching of additional active agents by Iizuka or Maher.  Thus, administration of rifapentine in a typical (e.g., FDA approved) dosage form would have been obvious to administer.  The required presence of one or more adjuvants, required by claim 1, does not confer patentability to the claims.
Michaelis teaches an ascending dose regimen for the administration of rifamycin-class antibiotics (abstract); [0004] Rifamycin-class antibiotics (e.g., rifampin, … rifapentine …
[0117] Formulations for oral use include tablets containing the active ingredient(s) in a mixture with non-toxic pharmaceutically acceptable excipients. These excipients may be, for example, inert diluents or fillers (e.g., sucrose and sorbitol), lubricating agents … 
Michaelis documents suitable adjuvants for rifamycin-class compound formulations include excipients such as diluents, fillers, lubricants, etc.  Thus, formulations within the scope of claim 12 specific listing of adjuvants (i.e., various excipients taught by Michaelis) are obvious when rifapentine is formulated to delivery optimal doses in an obvious use in therapy of patients with Alzheimer’s disease.  

As pointed out in MPEP 2144.05 II, generally differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

The Examiner has reviewed the Declaration of Dr. Seong Muk Kim, a Principal Research Scientist for the instant Applicant, filed 7/9/2021, but does not find it persuasive to overcome the rejection basis, at least as applied to the instant claims.
The Declaration establishes, in a model for Aβ disaggregation, that Rifapentine has a lower IC50 value than Rifampicin, 12.72 v. 49.18 μM, respectively.  Three graphs in the concentration range 12.5-100 μM show Rifapentine with lower aggregation that Rifampicin (and other Rifamycin derivatives tested):

    PNG
    media_image3.png
    345
    381
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    346
    373
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    350
    378
    media_image5.png
    Greyscale

First of all, the trend documents (like with Rafapentin increasing concentration) that increasing rifampicin correlates to decreasing aggregates %.  Extrapolation to 400μM (about 8 x IC50) is likely to achieve similar low aggregates % for Rifampicin to that of 100 μM Rifapentine, close enough to zero to not achieve statistically significant differences between Rifapentine and Rafampicin.
Presuming that the disaggregation model utilized is relevant to treatment of Alzheimer’s disease (e.g., in humans), this data supports better likely treatment performance in a fairly narrow range of Rifapentine doses, those effective to establish serum levels in the 12.5-100 μM range.
As a rough approximation, the Examiner presumes that, say 80% of the 450 mg daily rifampicin dose is bioavailable, and presuming this is dissolved in a 5 L volume of human blood, the peak concentration can be estimated as ((0.450 g / 882.94 g/mol rifampicin) / 5 L) x 70% or 87 μM, above the IC50 value reported by Applicant.  This is a rough estimate, because measured levels in the plasma are not reported for the 450 mg dose. This level as being required for Alzheimer’s disease treatment is consistent with about 30% aggregates in the 100 μM plot in the Declaration.  The rejection establishes that this dose is about 7.5 mg/kg, within the broad range of claim 11.

Assuming 60 kg individuals this dose range corresponds to 2.5-10 mg/kg range, for which better results can be predicted in reduction of Aβ aggregation, which may be compared with 7.5 mg/kg calculated based on 450 mg rifampicin taught by Iizuka as a minimum rifampicin dose for reducing cognitive decline in Alzheimer treatment.
It is noted that Michaelis already teaches 150-600 mg doses as preferable for rifapentine; i.e., close to optimal doses are taught, without any consideration of the amount of Aβ disaggregation.  However, these are not daily doses.
The Examiner previously noted that S-type behavior is typical for logarithmic concentrations.  This is graphically represented as:

    PNG
    media_image6.png
    258
    240
    media_image6.png
    Greyscale
;

The Examiner has added marks on the Ligand axis at approximately the concentrations for the Declared IC50 values for Rifapentine and Rafampicin.  Consider when two lines are separated at the IC50 by the depicted difference of 0.55 log units; i.e., two curves for rifapentine and rafampicin are much closer together than the three lines depicted in this graph (which are 2 log units apart).  The skilled artisan can see that at low and high concentrations two graphs will be indistinguishable.  Thus, to show criticality, the range for which a difference is likely to be statistically significant is from about 50% disaggregation to around 90-95%.  Higher disaggregation is unlikely to correspond to a statistically significant difference (no data for this range is shown in therapy of Applicant elected Alzheimer’s disease; however, typically statistical significance is not shown beyond this 90-95% saturation level; statistical significance is requirement of MPEP 716.02(b)(I).  Thus, there is likely about a 10-fold range, from the IC50 to 10 x the IC50, for which superior results may be present (but this is not currently shown).  For rifapentine, the serum levels (presumably in the brain) would need to range from 12.5 to 125μM brain serum levels.  However, there is insufficient evidence of record to determine the dose range that corresponds to this range.  There is no knowledge of correspondence of dose to brain levels (pharmacodynamics can alter serum levels; differences in first pass metabolism; differences in clearance; differences in crossing the blood-brain barrier, etc. may give different results than the Examiner’s 
See MPEP 716.02(b)(I): The evidence relied upon should establish "that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance." Ex parte Gelles, 22 USPQ2d 1318, 1319 (Bd. Pat. App. & Inter. 1992).  In the instant case, there are some superior disaggregation data in vitro, but over a relatively small range of concentrations.  However, there is no showing that the in vitro experiments conducted are both unexpected/unobvious and have practical significance in treating Alzheimer’s disease, where disaggregation of Aβ would be needed in the brain of an Alzheimer’s patient to affect a treatment outcome.
See also MPEP 716.02(b)(II): "[A]ppellants have the burden of explaining the data in any declaration they proffer as evidence of non-obviousness." Ex parte Ishizaka, 24 USPQ2d 1621, 1624 (Bd. Pat. App. & Inter. 1992).
In the instant case, it is not clear whether the more potent IC50 value for rifapentine, and lower aggregation at the three concentrations tested in the declaration have practical significance in treatment of Applicant elected Alzheimer’s disease, relevant to rifampicin, shown in the prior art as having efficacy in Alzheimer’s disease when dosed at 450 mg/day for a year.
It is Applicant’s burden to explain data in the declaration, with respect to relevance to the claimed treatment.  This explanation/showing is missing from the record.
Furthermore, MPEP 716.02(d) requires unexpected results to be commensurate in scope with claimed invention: Whether the unexpected results are the result of In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980).
In the instant case, the Examiner has made rough calculations to predict the better performing results may be commensurate in scope with a range of doses from 2.5-10 mg/kg (this is an estimate, because dosing to individuals may or may not achieve the in vitro concentrations in the brain).  None of claims 1, 3-4 or 12 even recite any doses of rifapentine or concentration levels achieved in the brain of an individual with Alzheimer’s disease.  Claim 11 recites and extremely broad range of mg/kg doses, which encompasses 7 orders of magnitude.  The claim cannot be considered commensurate in scope with the calculated range from 2.5-10 mg/kg, which crudely correspond to data of the declaration.  Thus, the evidence does not support the only claimed range; all other claims are missing claimed dosing.
The Examiner points out MPEP 716.02(d)(II) provides the manner in which criticality of a claimed range is established.  This procedure has not been followed.
Finally, improvements in disaggregation of Aβ is likely to be relevant to the elected treatment of Alzheimer’s disease, if the claimed compound crosses the blood-brain barrier.  This is pertinent to Item (1) of claim 3, and the elected Alzheimer’s disease, an alternate specie of claim 4.  There is no reasonable expectation to expand this result to (2) or (3) of claim 3, or to any other neurodegenerative disease of claim 4.  Applicant has not shown how this Aβ disaggregation model the evidence relies on is 

Applicant argues:
The examiner noted that alternate compounds from the same class of compounds would have been reasonably expected to behave in similar ways. However, referring to FIG. 7 of the present invention, all of the rifamycin-class antibiotics exhibit different activities, and some compounds do not have inhibitory activity of amyloid beta aggregation. They are only grouped in the same class for the activity of antibiotics, not the group for the inhibition of the activity of amyloid beta aggregation. Therefore, it cannot be expected to show similar activity just because it is a same rifamycin-class, and this cannot be easily known by a person skilled in the art without experimentation. 
Referring to the Declaration under 37 CFR § 1.132 and experimental data that are additionally submitted along with this response, the IC50 of rifapentin is 12.72. The IC50 of rifampicin is 49.18, about four times as effective as rifapentin. 
The examiner also noted that assuming a typical S-curve (aggregation inhibition as a function of log of concentration), each compound typically is expected to correspond to slightly different IC50 values, where a particular concentration of a compound would correspond to 50% inhibition for one compound, but greater or lower inhibition for a second compound, but each would also typically have saturation type behavior at higher concentrations. However, the activity of all compounds will result in a typical S-curve and will show saturation type behavior at higher concentrations. 
If the remarkable effect of the compound of the present invention cannot be recognized just because a specific compound will show a saturation type behavior at a higher concentration, there will be no situation in which a compound with a similar structure can be patented just because it exists in the prior literature. 
Applicant does not intend to rely on the activity of rifapentin at a particular concentration. Nevertheless, it is submitted that the experiment was performed at many concentrations. Rifapentin has never been used for degenerative brain diseases including Alzheimer's disease, and although the activity of a compound with a similar structure is known in some prior literatures, there is no literature providing a motivation for the remarkable effect of rifapentine.

This is not persuasive.
The Declaration establishes the Examiner’s point of similarities in structure leading to a reasonable expectation of success when rifapentine is substituted for rifampicin.  Documenting a mechanism by which a particular compound functions does not overcome a basis for obviousness, which is premised on other considerations.  MPEP 2144 (IV) establishes that a rationale different from Applicant’s is permissible:
The reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006) (motivation question arises in the context of the general problem confronting the inventor rather than the specific problem solved by the invention); Cross Med. Prods., Inc. v. Medtronic Sofamor Danek, Inc., 424 F.3d 1293, 1323, 76 USPQ2d 1662, 1685 (Fed. Cir. 2005) ("One of ordinary skill in the art need not see the identical problem addressed in a prior art reference to be motivated to apply its teachings.");   
The rejection relies on rifampicin being shown to have efficacy in slowing mental decline in Alzheimer’s disease patients. Rifapentine is taught to be an Inhibitor of Amyloid and Biofilm Formation in Escherichia coli, suggesting it’s substitution in place of the structurally similar rifampicin. Maher documents that rifapentine has the same property as rifampicin, i.e., inhibition of amyloid, relevant to Applicant elected Alzheimer’s disease.  
In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  The difference between IC50 values of rifapentine and rifampicin shown in the Declaration is 3.6 fold, about 0.55 log unit difference.  This difference seems to correlate to this MPEP section, where different structures are expected to differ in properties.  
While the exact order (of IC50 as a function of rifamycin-class antibiotic compound) is not predicted from the teachings of the rejection, the substitution of one art recognized compound, for another with substantial structural similarity is based on the reasonable expectation of similar behavior when comparing different compounds in the same art recognized class.  
See MPEP 2144.09 (I): A prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities. "An obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in structure will have similar properties." In re Payne, 606 F.2d 303, 313, 203 USPQ 245, 254 (CCPA 1979). 
However, in view of compact prosecution, further analysis has been set forth above; the Examiner’s rough calculations suggest superior properties may be relevant over about one order of magnitude, shown for concentrations tested, roughly correlating from 2.5-10 mg/kg dosing range (this is only an estimate from the Examiner, which has 
Regarding Applicant’s argument:
If the remarkable effect of the compound of the present invention cannot be recognized just because a specific compound will show a saturation type behavior at a higher concentration, there will be no situation in which a compound with a similar structure can be patented just because it exists in the prior literature. 

No position is taken by the Examiner relevant to any other patent application for any other compound.  No broad stance, such as that argued, has been adopted.
The instant claims do not correspond to any new compound.  Rifapentine is taught in the prior art (it is not novel), and the teachings indicate, inter alia, that rifapentine is an inhibitor of amyloid and biofilm formation in Escherichia coli (even amyloid inhibition property of rifapentine is not novel).  Even though the model is different from that of the submitted Declaration, an inhibitor of amyloid and biofilm formation is reasonably expected to have efficacy in Alzheimer’s disease.  Combined with the substantial structural similarity to rifampicin (taught to be effective in Alzheimer’s disease treatment), the skilled artisan would have found it obvious to substitute rifapentine for rifampicin, in the method of treating Alzheimer’s disease.
The “remarkable effect” is simply a little better IC50 value of the claimed compound, relative to the prior art compound.  As set forth above, Applicant may be able to limit claims to a claimed dose range (in all claims) for which superior results occur.  The method would also be required to be limited to Alzheimer’s disease (or a showing that the disaggregation of Aβ improvement is pertinent to all other claimed 
Regarding the statement,
Applicant does not intend to rely on the activity of rifapentin at a particular concentration. Nevertheless, it is submitted that the experiment was performed at many concentrations. Rifapentin has never been used for degenerative brain diseases including Alzheimer's disease, and although the activity of a compound with a similar structure is known in some prior literatures, there is no literature providing a motivation for the remarkable effect of rifapentine.
The Examiner disagrees that there is no motivation for obviousness.  The basis has been set forth.  The position that Applicant does not intend to rely on the activity of rifapentin at a particular concentration does not correspond to MPEP 716.02(d), which requires unexpected results to be commensurate in scope with claimed invention: 
Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980).
This is clearly not the case, even if unexpected result are construed to be established.
The Examiner has provided guidance, and suggests limiting the claimed dose range, to that for which unexpected results can be shown.  The Examiner suggests 

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY P THOMAS whose telephone number is (571)272-8994. The examiner can normally be reached M-Th 6:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany P Barham can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/TIMOTHY P THOMAS/Primary Examiner, Art Unit 1611